Citation Nr: 0310369	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
1992.  He had additional service with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a ruptured disc.  This case was 
previously before the Board in October 1998 and again in July 
2001, and was remanded on each occasion for additional 
development of the record.  


REMAND

The veteran asserts that service connection is warranted for 
a low back disability.  The service medical records disclose 
that the veteran was seen on several occasions for low back 
complaints.  Low back strains were reported in May 1986, July 
1989 and in July 1991.  A private medical record dated in 
January 1994 shows that the veteran's back was "out."  He 
reported low back pain.  No findings were recorded.  

Medical records from a private physician show that the 
veteran was seen in August 1994 for low back pain with 
radiation to the right leg.  He related a history of 
initially injuring his low back during service, and that it 
was termed a strain.  He asserted that he was treated 
conservatively and had few residual problems.  He stated that 
he had experienced intermittent episodes of low back spasm 
one to two times a year after the original injury.  He 
reported that about four weeks earlier, he reinjured his back 
when he was attempting to lift a mower deck that weighed 600 
pounds.  He underwent a lumbar laminectomy in November 1994.  
The hospital report has not been associated with the claims 
folder.  

Pursuant to the Board's remand in July 2001, the veteran was 
afforded a VA examination of the spine in June 2002.  
Following the examination, the examiner diagnosed recurrent 
musculoskeletal strain of the lumbosacral spine, and 
herniated disc, status post laminectomy.  Although the Board 
directed that the examiner furnish an opinion concerning 
whether any current low back disability is related to 
service, the physician's comments only discussed disc 
disease, and he did not state whether the lumbosacral strain 
was related to service.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
must also be noted that the private medical records involving 
the injury in 1994 were not available to the VA examiner when 
he conducted the examination.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since his discharge from 
service.  He should be asked to provide 
the name of the facility where he 
underwent back surgery in November 1994.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and not already in the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his low back 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that the 
veteran's lumbosacral strain is related 
to service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




